Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Conners (US 2009/0200451, hereinafter Conners).
Re claim 1, Conners discloses, a pixel array comprising: color filter array (CFA) cells, each respectively including CFA blocks (fig 3, pars [0020]-[0021]), each CFA block including color pixels (200), and the color pixels include a sub-block (fig 3, pars [0020]-[0021]), wherein the sub-block includes at least one first color pixel sensing a first color (fig 3, R), at least one second color pixel sensing a second color different from the first color (fig 3, B), and at least one third color pixel sensing a third color different from the first color and the second color (fig 3, G).
Re claim 2, Conners discloses the limitations of claim 1 including wherein the sub-block includes a 2-by-2 arrangement of color pixels including one first color pixel, one second color pixel and two third color pixels (fig 3, pars [0020]-[0021]).
Re claim 3, Conners discloses the limitations of claim 2 including wherein the sub-block in each of the CFA blocks has a same color pattern (fig 3, pars [0020]-[0021]).
Re claim 4, Conners discloses the limitations of claim 3 including wherein the first color is red, the second color is blue and the third color is green.
Re claim 5, Conners discloses the limitations of claim 4 including wherein the sub-block includes a green pixel disposed at an upper left position (G pixel middle of array, fig 3), a blue pixel disposed at an upper right position (B pixel to the right of the G pixel), a red pixel disposed at a lower left position (R below the G pixel) and a green pixel disposed at a lower right position (G bottom right).
Re claim 6, Conners discloses the limitations of claim 4 including wherein the sub-block includes a green pixel disposed at an upper left position (G top left fig 3), a red pixel disposed at an upper right position (R to right of G), a blue pixel disposed at a lower left position (B) and a green pixel disposed at a lower right position (G).
Re claim 7, Conners discloses the limitations of claim 4 including wherein the sub-block includes wherein the sub-block includes a blue pixel disposed at an upper left position (B pixel 
Re claim 8, Conners discloses the limitations of claim 4 including wherein the sub-block includes a red pixel disposed at an upper left position (R top middle, fig 3), a green pixel disposed at an upper right position, a green pixel disposed at a lower left position and a blue pixel disposed at a lower right position (see fig 3).
Re claim 9, Conners discloses the limitations of claim 1 including wherein the CFA blocks include a first CFA block and a second CFA block in a first row-wise arrangement, a third CFA block and a fourth CFA block in a second row-wise arrangement, the first CFA block and the third CFA block in a first column-wise arrangement, and the second CFA block and the fourth CFA block in a second column-wise arrangement (see fig 3).
Re claim 10, Conners discloses the limitations of claim 9 including wherein the first color is red, the second color is blue and the third color is green (R, B, G, fig 3).
Re claim 11, Conners discloses the limitations of claim 10 including wherein one of the CFA blocks is a red CFA block predominantly including red pixels, one other of the CFA blocks is a blue CFA block predominantly including blue pixels, and two others of the CFA blocks are respectively green CFA blocks predominantly including green pixels (fig 3, pars [0020]-0021]).
Re claim 12, Conners discloses the limitations of claim 11 including wherein the red CFA block predominantly includes red pixels in a boundary region of the red CFA block, the blue CFA block predominantly includes blue pixels in a boundary region of the blue CFA block, and the green CFA blocks respectively predominantly includes green pixels in boundary regions of the green CFA blocks (fig 3, pars [0020]-0021]).
Claim 13 recites essentially the same scope as claim 1 except for a row driver (504, par [0027]) configured to generate control signals that control the generation of pixel signals by the color pixels of the pixel array; a read circuit configured to generate pixel data from the pixel signals; and a controller configured to control the row driver and the read circuit (pars [0026]-[0029]).
Re claim 14, Conners discloses the limitations of claim 13 including further comprising a re-mosaic processor (560, par [0039]) configured to perform a re-mosaic operation in relation to the pixel data to convert a color pattern of at least one of the CFA cells into a Bayer pattern.
Re claim 15, Conners discloses the limitations of claim 14 including wherein a color pattern of the sub-block is the same as a color pattern of at least a portion of the Bayer pattern (fig 3).
Re claim 16, Conners discloses the limitations of claim 13 including wherein sub-blocks included in each of the CFA block are the same and include a 2-by-2 arrangement of color pixels including one red pixel, one blue pixel and two green pixels (fig 3).
Re claim 17, Conners discloses the limitations of claim 13 including wherein the CFA blocks include a first CFA block and a second CFA block in a first row-wise arrangement, a third CFA block and a fourth CFA block in a second row-wise arrangement, the first CFA block and the third CFA block in a first column-wise arrangement, and the second CFA block and the fourth CFA block in a second column-wise arrangement (fig 3).
Re claim 18, Conners discloses the limitations of claim 17 including wherein one of the CFA blocks is a red CFA block that predominantly includes red pixels, one other of the CFA blocks is a blue CFA block that predominantly includes blue pixels, and two others of the CFA blocks are respective, green CFA blocks that predominantly include green pixels (fig 3).
Re claim 19, Conners discloses, an image sensor pixel array, comprising: a plurality of color filter array (CFA) cells (fig 3, pars [0020]-[0021]), each including a 2-by-2 arrangement of CFA blocks (fig 3), wherein each CFA block includes color pixels having a same color arranged in a boundary region of the CFA block surrounding a sub-block, wherein the sub-block includes at least one first color pixel sensing a first color, at least one .
Allowable Subject Matter
Claim 20 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL W FOSSELMAN whose telephone number is (571)270-3728. The examiner can normally be reached 8:00 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on 571-272-7564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOEL W FOSSELMAN/Primary Examiner, Art Unit 2696